Citation Nr: 1439051	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-36 419	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of an ano-rectal abscess with closure of colostomy, current at 30 percent.

2.  Entitlement to an increased rating for service-connected disruption of the urethra, currently at 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In it, the Veteran's previously established 30 percent and noncompensable (0 percent) ratings for service-connected residuals of an ano-rectal abscess with closure of colostomy and for disruption of the urethra were continued.  The Veteran appealed each of these determinations.  Jurisdiction was transferred back to his home RO in Detroit, Michigan, during this process.

In September 2011, the Board adjudicated several issues appealed by the Veteran.  Those issues are thus no longer on appeal.  As to the two issues comprising the current matter, the Board remanded them for further development in September 2011.  A May 2014 rating decision by the Detroit RO then increased the rating for the service-connected disruption of the Veteran's urethra to 20 percent.  This increase covered the entire period on appeal.  However, the issue remains on appeal for consideration of an even higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the Veteran's paper and electronic claims files reveals that adjudication now may proceed concerning it as well as the other issue of this matter.

Several issues were referred to the agency of original jurisdiction (AOJ), here the RO, for appropriate action in September 2011.  It was noted that they had been raised but not adjudicated yet.  This remains true.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus, as well as claims for service connection for an umbilical hernia, arthritis of the knees, and left ear hearing loss accordingly are referred to the RO again.  38 C.F.R. § 19.9(b).  Service connection for arthritis of the neck, arthritis of the ankles, arthritis of the feet, and a sleep disorder also have been raised (see February and July 2011 statements) but not adjudicated yet.  As such, they also are referred to the RO.  Id.

Finally, the Board added the issue of a total disability rating based on individual unemployability (TDIU) as part of this increased rating matter in September 2011.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was remanded for additional development at that time.  In the May 2014 rating decision, it was denied.  Yet, the Veteran raised a TDIU as a free-standing issue prior to the Board's remand.  It is unclear if the rating decision was a determination of this issue as well as a portion of this matter.  To the extent it was not, the issue is referred to the RO for appropriate action.  To the extent it was, referral still is required because the determination was premature.  A TDIU as a free-standing issue indeed is inextricably intertwined with all of the aforementioned referred issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  They thus must be decided before that issue is decided.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an ano-rectal abscess with closure of colostomy has not manifested any prolapse, any reduction in lumen, extensive leakage, or fairly frequent involuntary bowel movements.

2.  The service-connected disruption of the Veteran's urethra has not manifested any obstructed voiding, required absorbent materials to be worn which must be changed two to four times per day, caused a daytime voiding interval of less than one hour, or resulted in awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected residuals of an ano-rectal abscess with closure of colostomy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Codes 7332-7335 (2013).

2.  The criteria for a rating in excess of 20 percent for service-connected disruption of the urethra have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.115a, 4.115b, Diagnostic Codes 7599, 7512-7519 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For increased ratings, generic rather than specific notice about substantiation is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned also must be included.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any detriment with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found.  A December 2006 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the February 2007 rating decision.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records whether in government custody or private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also must provide a medical examination and/or obtain a medical opinion when such is necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA treatment records regarding the Veteran have been obtained by VA, the most recent pursuant to the Board's September 2011 remand.  No private treatment records identified as pertinent specifically to this matter have been obtained by VA.  The remand directed that efforts be made to obtain such records from Dr. T.D., but the Veteran indicated in March 2014 that they had been destroyed.  He further indicated that he would submit any copies he finds, but to date this has not occurred.  However, he had previously submitted some relevant private treatment records on his own behalf.  Private treatment records not identified as pertinent to this matter but to other pending matters further have been obtained by VA.  Some are relevant here.  The Veteran's Social Security Administration (SSA) records finally have been obtained by VA.

The Veteran underwent a VA medical examination in January 2007.  Pursuant to the Board's remand, he also underwent a VA medical examination in April 2014.  Both examiners noted review of the claims file.  Which claims file was not indicated, but presumably they were referencing the paper claims file.  To the extent any claims file, whether paper or electronic, was not reviewed at either examination, the examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and assessed at each examination.  They, in sum, are adequate because the determinations made herein are fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any additional development necessary for adjudication that has not been completed.  The record does not indicate any such development.  No further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6.

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

1.  Residuals of Ano-Rectal Abscess with Closure of Colostomy

38 C.F.R. § 4.114 addresses digestive system disabilities.  The Veteran's service-connected residuals of an ano-rectal abscess with closure of colostomy have been rated using Diagnostic Code 7333 thereunder.  This Diagnostic Code is for stricture of the rectum and anus.  It calls for a 30 percent rating when there is moderate reduction of lumen or moderate constant leakage.  Great reduction of lumen or extensive leakage merits a 50 percent rating.  The maximum rating of 100 percent is reserved for when a colostomy is required.  Several other Diagnostic Codes additionally are for consideration.

Specifically, Diagnostic Code 7332 concerns impairment of sphincter control of the rectum and anus.  A 30 percent rating is warranted pursuant thereto for occasional involuntary bowel movements necessitating the wearing of a pad.  Extensive leakage and fairly frequent involuntary bowel movements qualify for a 60 percent rating.  The maximum rating of 100 percent requires complete loss of sphincter control.  Diagnostic Code 7334 is for prolapse of the rectum.  It sets forth a 30 percent rating for moderate persistent for frequently recurring prolapse and a maximum 50 percent rating for severe or complete persistent prolapse.  Finally, Diagnostic Code 7335 addresses ano fistula.  Rating for such is to be as for impairment of sphincter control.

The Board finds, based on the evidence, that an increased rating for the Veteran's service-connected residuals of ano-rectal abscess with closure of colostomy is not warranted.  The currently assigned 30 percent rating indeed is more nearly approximated than even the next highest rating of 50 or 60 percent, depending on the Diagnostic Code utilized.  No indication exists of any prolapse, much less the severe or complete and persistent prolapse necessary for such a rating, or reduction in lumen, much less the great reduction required for such a rating.  VA and private treatment records, both VA medical examinations, and statements from the Veteran and his wife S.W. before her passing are silent in all these regards.  A lack of notation of a symptom where it would be expected like in relevant statements, during relevant treatment, and especially upon examination suggests the absence of that symptom.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

As such, an increased rating to the next highest level requires extensive leakage or the same with fairly frequent involuntary bowel movements.  S.W. noted that the Veteran's bowel movements were frequent, not that they were involuntary.  She did not mention leakage.  The Veteran has reported frequent bowel movements, loose stool or diarrhea, gassiness, leakage, and accidents or incontinence resulting in soiled garments and thus diapers.  More specifically, he reported moderate constant leakage in a November 2007 statement.  In a May 2014 statement, he reported extensive leakage and frequent involuntary bowel movements.  However, he denied bowel dysfunction and reported normal bowel movements in a June 2007 private treatment record.  He noted only some incontinence in an August 2007 VA treatment record.  In a March 2008 private treatment record, he denied diarrhea.  A July 2013 VA treatment record also contains his report of some incontinence.

The Veteran is a lay person because there is no indication that he has any medical background.  Lay persons are competent to report symptoms they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's reports therefore are competent.  Factors to assess the credibility of competent lay reports include bias, interest, inconsistency, implausibility, bad character, malingering, a desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Some of these factors are significant.  The Veteran's reports, taken individually, are plausible.  Yet, taken together, they are inconsistent.  This is true even when the number of years covered by the reports, which raises the likelihood of change, is taken into account.

Of additional note, the Veteran's reports are inconsistent with the other evidence.  VA and private treatment records basically do not contain any relevant findings other than his reports.  The VA medical examinations, however, do contain some relevant findings.  At the January 2007 examination, the Veteran denied any bowel problems.  No findings were made because assessment was deferred as a result.  At the April 2014 examination, the Veteran reported leakage.  Only leakage necessitating the wearing of a pad and occasional involuntary bowel movements was found.  Extensive leakage and fairly frequent involuntary bowel movements was not found, in other words.  The Veteran's interest in the outcome of this matter, particularly in gaining financially if an increased rating is awarded, finally cannot be ignored.  While his reports in treatment records were for treatment purposes, those in statements and examinations were for the purpose of adjudication.  

The Veteran, in sum, is competent but his credibility is questionable.  There is no indication other than inconsistently from him of extensive leakage with or without fairly frequent involuntary bowel movements.  Of particular persuasiveness in this regard is the April 2014 VA medical examination.  Consideration has been given to reasonable doubt and the assignment of a staged rating in making these findings as well as the other findings leading to the determination that an increased rating is not warranted.  As discussed, however, the preponderance of the evidence is against such a rating.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating further is not warranted because the discussion has revealed that the aforementioned determination applies to the entire period on appeal.  This issue of the Veteran's claim unfortunately must be denied.

2.  Disruption of Urethra

38 C.F.R. § 4.115b addresses genitourinary system disabilities.  The service-connected disruption of the Veteran's urethra has been rated using Diagnostic Code 7599-7512 thereunder.  Hyphenated Diagnostic Codes are used when the rating for a disability under one Diagnostic Code is based upon the rating under another Diagnostic Code.  The first Diagnostic Code is for the disability.  The second Diagnostic Code is for the disability found to be most analogous upon which the rating is based.  38 C.F.R. § 4.27.  Diagnostic Code 7599 signifies that the Veteran's disability is not listed in the Rating Schedule.  Id.  Diagnostic Code 7512 is for chronic cystitis, whether interstitial, infectious of all etiologies, and non-infectious.  It specifies that rating is to be as for voiding dysfunction.  

Once again, several other Diagnostic Codes additionally are for consideration.  Diagnostic Code 7515 concerns calculus in the bladder where symptoms interfere with function.  Diagnostic Code 7516 pertains to bladder fistula and Diagnostic Code 7517 pertains to injury of the bladder, just as chronic cystitis does.  Diagnostic Code 7518 addresses stricture of the urethra, the body part of the Veteran's actually at issue, while Diagnostic Code 7519 addresses urethra fistula.  All of the aforementioned call for rating as for voiding dysfunction just like Diagnostic Code 7512.  Voiding dysfunction is one subject of 38 C.F.R. § 4.115a.  Voiding dysfunction is rated on the basis of urine leakage, urinary frequency, or obstructed voiding depending on which is predominant.  

Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent rating.  When they must be changed two to four times per day, a 40 percent rating is assigned.  The maximum 60 percent rating is reserved for when they must be changed more than four times per day or the use of an appliance is required.  A 20 percent rating is merited for urinary frequency when the daytime voiding interval is between one and two hours or there is awakening to void three to four times per night.  The maximum 40 percent rating requires a daytime interval of less than one hour or awakening five or more times per night.  For obstructed voiding, the maximum 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.

Given the evidence, the Board finds that an increased rating for the service-connected disruption of the Veteran's urethra is not warranted.  The currently assigned 20 percent rating indeed is more nearly approximated than even the next highest rating of 30 or 40 percent, depending on the basis of voiding dysfunction utilized to assign the rating.  No indication exists of obstructed voiding.  Indeed, neither VA treatment records, private treatment records, either VA medical examination, statements from the Veteran, nor statements from his wife S.W. before her passing noted any problem with being able to urinate.  This once again suggests the absence of such a problem, particularly since other urinary problems were noted in these relevant statements, during this relevant treatment, and upon these relevant examinations.  Buczynski, 24 Vet. App. at 221.

An increased rating to even the next highest level thus must be based on urine leakage or urinary frequent.  Therefore, it requires wearing absorbent materials which must be changed two to four times per day, a daytime urination interval of less than one hour, or awakening five or more times per night to urinate.  S.W. noted only that the Veteran experienced urgency.  The Veteran has reported weak stream, decreased flow of stream, hesitancy, dribbling, frequent urination, and accidents and incontinence leading to soiled garments and thus absorbent pads.  More specifically, he reported urinating every one to two hours and waking up three to four times per night to do so in a November 2007 statement.  He also reported changing absorbent materials two times per day then.  He reported nocturia two times per night in an October 2007 VA treatment record.  The Veteran reported only occasional incontinence in a March 2008 private treatment record.  In a June 2007 private treatment record, however, he denied bladder dysfunction.  He denied nocturia in a December 2007 VA treatment record.  

The Veteran's reports are competent for the same reason as his reports above were competent.  Layno, 6 Vet. App. at 465.  Unlike above, his reports also are credible.  None of the factors to assess credibility indeed is significant.  Pond, 12 Vet. App. at 341; Madden, 125 F.3d at 1477; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  They are plausible whether taken individually or taken together.  They also are consistent with one another except for the June 2007 private treatment record and December 2007 VA treatment record.  Thus, they are largely consistent but do contain some discrepancies.  The Veteran's reports further are consistent with the other evidence.  VA and private treatment records basically do not contain any relevant findings other than his reports.  The VA medical examinations, however, do contain some relevant findings.

At the January 2007 examination, the Veteran reported urinating every two to three hours during the day and twice per night as well as occasional incontinence which does not require absorbent material.  At the April 2014 examination, he reported frequent urine leakage for which he wears protective garments several times a week.  It was found that he required absorbent material to be changed less than two times per day, urinated during the day every two to three hours, and awakened twice at night to urinate.  There, in sum, are slight inconsistencies but neither the Veteran nor the other evidence indicates that absorbent materials must be changed more than two times per day, that the daytime urination interval is less than one hour, or that there is awakening to urinate five or more times per night.  This conveys that his interest in the outcome of this matter, particularly in gaining financially if an increased rating is awarded, has not caused exaggeration.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each of the aforementioned findings leading to the determination that an increased rating is not warranted.  Of particular persuasiveness in this regard are the Veteran's reports, whether made in VA or private treatment records or made in statements, and both of the VA medical examinations.  As discussed, however, the preponderance of the evidence is against an increased rating.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating further is not warranted because the discussion has revealed that the aforementioned determination applies to the entire period on appeal.  This issue of the Veteran's claim, in sum, unfortunately must be denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that there is an unusual or exceptional disability picture such that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes for the impact of each disability as well as for the combined impact of disabilities.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  It then must be determined whether the other related factors such as marked interference with employment or frequent periods of hospitalization are exhibited.  Thun, 22 Vet. App. at 111.  Referral finally must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  Id.

Neither the Veteran nor his representative has argued for an extraschedular rating.  The Board finds that his service-connected residuals of ano-rectal abscess with closure of colostomy and disruption of urethra disability pictures are not unusual or exceptional because the schedular rating criteria set forth above reasonably describe them.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of his bowel and bladder symptoms.  The Veteran's primary symptoms, frequent urination and urinary as well as fecal leakage or incontinence requiring him to wear diapers, pads, or other absorbent material which must be changed, specifically are accounted for by the criteria.  That other symptoms of his such as loose stool or diarrhea, gassiness, decreased flow of stream, weak stream, hesitancy, and dribbling are not specifically accounted for by the criteria is acknowledged.

Differentiating symptoms attributed to a nonservice-connected disability and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is no such evidence here.  Indeed, the April 2014 VA medical examination contains the conclusion that his urinary symptoms were due to his service-connected disruption of urethra instead of a nonservice-connected prostate condition.  All of the Veteran's symptoms accordingly have been taken into account herein.  That some are not set forth in the schedular rating criteria does not render them inadequate.  The Veteran has reported that his symptoms of both service-connected disabilities have the combined effect of limiting his ability to do anything since he frequently goes to the bathroom which makes it difficult to concentrate.  This would be typical for one with either a rectal or anal disability, a voiding dysfunction urethra disability, or the combination of both disabilities.  

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors accordingly is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Indeed, there is no indication in the VA or private treatment records, either VA medical examination, or statements from the Veteran or S.W. that he ever, much less frequently, has been hospitalized for his symptoms.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings.  The Veteran has reported that he quit working in full-time in early 2008 and that he thereafter worked part-time for only a short period.  His full-time position reportedly ended not because of his symptoms but because the company closed.  No mention was made of any interference of than the aforementioned frequent bathroom trips at this position or the part-time position.


ORDER

A rating in excess of 30 percent for the service-connected residuals of an ano-rectal abscess with closure of colostomy is denied.

A rating in excess of 20 percent for the service-connected disruption of the urethra is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


